TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00596-CV


Larry Johnson, Appellant

v.

The Court of Criminal Appeals, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN300775, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

	Because appellant Larry Johnson has failed to file an appellant's brief, we will
dismiss this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b). 
	The Clerk of this Court filed the clerk's record in this cause on October 2, 2003. 
Thus, appellant's brief was due November 3, 2003.  See id. 38.6(a)(1).  By postcard dated December
4, 2003, the Clerk of this Court notified the parties that the appeal was subject to dismissal for want
of prosecution unless appellant tendered a motion by December 9, 2003, reasonably explaining the
failure to file a brief.  See id. 38.8(a)(1).  Appellant has submitted neither a brief nor a motion
reasonably explaining the failure to file a brief.


	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b).


  
					Bob Pemberton, Justice
Before Justices Kidd, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   January 29, 2004